Appellate Case: 19-9599            Document: 010110719190   Date Filed: 08/02/2022   Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                        Tenth Circuit

                                 FOR THE TENTH CIRCUIT                          August 2, 2022
                             _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  THEWODROS WOLIE BIRHANU, a/k/a
  Thewodros Birhanu,

         Petitioner,
                                                                 No. 19-9599
  v.                                                         (Petition for Review)

  MERRICK B. GARLAND, United States
  Attorney General,

         Respondent.

  ------------------------------

  DAVID BALUARTE; JASON CADE;
  KRISTINA M. CAMPBELL; KATE
  EVANS; JOANNE GOTTESMAN;
  CESAR CUANCHTEMOC GARCIA
  HERNANDEZ; MARY HOLPER;
  ELIZABETH KEYES; JENNIFER LEE
  KOH; FRANCES KREIMER; EVAN
  TSEN LEE; PETER MARKOWITZ; M.
  ISABEL MEDINA; HIROSHI
  MOTOMURA; CARRIE L.
  ROSENBAUM; ERICA B. SCHOMMER;
  ANITA SINHA; DOUGLAS SMITH;
  ELISSA STEGLICH; MAUREEN A.
  SWEENEY; SUSANNAH VOLPE;
  ANNA WELCH; AMERICAN
  IMMIGRATION LAWYERS
  ASSOCIATION; ROCKY MOUNTAIN
  IMMIGRANT ADVOCACY NETWORK;
  FLORENCE IMMIGRANT & REFUGEE
  RIGHTS PROJECT; BROOKLYN
  DEFENDER SERVICES; IMMIGRANT
  DEFENDERS LAW CENTER; REFUGEE
  AND IMMIGRANT CENTER FOR
  EDUCATION AND LEGAL SERVICES;
Appellate Case: 19-9599     Document: 010110719190       Date Filed: 08/02/2022    Page: 2



  IMMIGRANT LEGAL DEFENSE; THE
  CAPITAL AREA IMMIGRANTS
  RIGHTS COALITION; NORTHWEST
  IMMIGRANT RIGHTS PROJECT;
  MARIPOSA LEGAL; IMMIGRATION
  SERVICES & LEGAL ADVOCACY;
  ALAMEDA PUBLIC DEFENDER;
  CAPITAL AREA IMMIGRANTS’
  RIGHTS COALITION,

        Amici Curiae.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, BRISCOE, and BACHARACH, Circuit Judges.
                  _________________________________


       Our ruling in this case, in which Judge Bacharach concurred and dissented, has

 been vacated by the Supreme Court and the matter remanded for our consideration of

 the Attorney General’s recent decision in Matter of B-Z-R-, 28 I&N Dec. 563 (A.G.

 2022). The panel majority relied on Matter of G-G-S-, 26 I&N Dec. 339 (BIA 2014),

 which has now been overruled by Matter of B-Z-R-. We in turn remand the matter to

 the Board of Immigration Appeals to reconsider Mr. Birhanu’s eligibility for asylum

 and withholding of removal in light of Matter of B-Z-R-, which permits immigration

 authorities to determine in the first instance the relevance of mental health evidence

 on a case-by-case basis.




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
Appellate Case: 19-9599    Document: 010110719190        Date Filed: 08/02/2022   Page: 3



       As is relevant here, the Board may consider Mr. Birhanu’s mental health in

 determining whether he, “having been convicted by a final judgment of a particularly

 serious crime, constitutes a danger to the community of the United States.” 8 U.S.C.

 § 1158(b)(2)(A)(ii); see id. § 1231(b)(3)(B)(ii).

       Remanded for further consideration in light of Matter of B-Z-R-.

                                             Entered for the Court



                                             Mary Beck Briscoe
                                             Circuit Judge




                                            3